DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/28/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the crossed-out non-patent literature reference was not provided in the instant application nor the parent application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-14are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0157106) in view of Zhong et al. (US 2013/0157141).
Regarding claim 1, Lee teaches an energy storage device comprising first and second electrodes with a separator between ([0115]).


Regarding claim 13, Lee teaches a method of making an energy storage device comprising combining elemental lithium metal and a plurality of carbon particles to form an electrode film mixture, and forming an electrode film (abstract, [0013]).

Further regarding claims 1 and 13 and with regard to claim 43, Lee fails to teach that the at least one electrode comprises a fibrillizable binder and is substantially free of solvent residue. Lee teaches that the electrode is made using a slurry ([0018]).
Zhong teaches a method of forming an electrode including mixing carbon particles and binder into a dry blend which is fibrillized (abstract, Figure 1a).
Zhong further teaches that it is desirably to use this dry method of forming a battery electrode instead of a coating process with slurry since it is difficult, using coating process using a slurry, to form an even, homogeneous layer and that the process is costly, complicated, and requires large capital investment ([0007]). In contrast, the dry method with fibrillizable binder yields improved consistency and homogeneity of distribution of the binder and active material ([0015]).
It would have been obvious to the skilled artisan at the time of the invention to use the dry method of Zhong to form the electrode of Lee in order to yield improved consistency and homogeneity of distribution of the binder and active material, as well as reduce cost.

Regarding claim 9, Lee teaches that the carbon particles comprise graphite particles ([0061]).
As for claims 10 and 11, Lee teaches that the electrode is an anode for a lithium ion battery (abstract, [0034]).


As for claim 14, Lee teaches forming first and second electrodes, wherein the electrodes comprise current collectors, and inserting a separator between ([0013], [0015], [0016]).

Claims 2-8 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhong as applied to claims 1 and 13 above, and further in view of Cui et al. (US 2017/0133662) and Yushin et al. (US 2016/0104882).
The teachings of Lee and Zhong as discussed above are incorporated herein.
Regarding claims 2, 15, and 17, Lee in view of Zhong teaches the device of claim 1 but fails to teach that the carbon particles comprise porous carbon particles wherein at least some of the pores receive at least some of the elemental metal.
Cui teaches anodes for lithium batteries wherein the anode comprises a porous carbon matrix with lithium metal disposed within the porous carbon matrix (abstract). Cui teaches that it is desirable to provide lithium metal within a porous carbon matrix for use in a battery anode in order to provide a mechanically stable scaffold with high porosity to host the maximum amount of lithium and maintain stable dimensions as well as minimize dendrite formation ([0073], [0091]).
Yushin teaches composite electrode particles with active material disposed in a carbon matrix (abstract). Yushin teaches that the use of a scaffolding matrix helps avoid agglomeration of individual active material particles ([0034]).
It would have been obvious to the skilled artisan at the time the invention was made to form some of the carbon particles of Lee as porous carbon particles with the elemental lithium provided in the pores in order to host the maximum amount of lithium and maintain stable dimensions as well as minimize dendrite formation, and to avoid agglomeration of active material particles.

Regarding claims 3 and 16, Yushin teaches activated carbon ([0055]).
As for claim 4, Cui teaches that the pore size changes along the particle radius (Figures 5A-c, [0015]).
As for claim 5, Cui teaches mesoporous carbon ([0092]).
With regard to claim 8, Lee teaches that the electrode film is dried ([0051]).

Regarding claims 6, 7, 18, and 19, Yushin teaches SEI formation on the exposed active material portions ([0034]). Since the active material is within the carbon particle, the skilled artisan will understand that the SEI layer inherently covers exposed portions of the active material that are below the exterior surface of the carbon particle.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Zhong, Cui, and Yushin as applied to claim 18 above, and further in view of Dudney et al. (US 2016/0218351).
The teachings of Lee, Zhong, Cui, and Yushin as discussed above are incorporated herein.
Regarding claim 20, Lee in view of Zhong, Cui, and Yushin teaches the method of claim 18 including SEI layer, but fails to teach the method by which the SEI layer is formed.
Dudney teaches a method of forming an SEI by exposing the active material to solvent vapors ([0049]).
It would have been obvious to the skilled artisan at the time of the invention to form the SEI layer of Lee in view of Zhong, Cui, and Yushin using the known method of Dudney and the results would have been predictable. MPEP 2141 III

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-7 and 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-20 of U.S. Patent No. 10,461,319. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of ‘319 requires all of the limitations of claims 1 and 2 of the application, in addition to further limitations, and therefore is not patentably distinct from the pending claims.
Claims 2-10 of ‘319 require all of the limitations of pending claims 3-7 and 9-12, respectively.
Claim 14 of ‘319 requires all of the limitations of claims 13 and 15 of the application, in addition to further limitations, and therefore is not patentably distinct from the pending claims.
Claims 15-20 of ‘319 require all of the limitations of pending claims 14 and 16-20, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/Primary Examiner, Art Unit 1729